Pfeifer, J.,
dissenting. Circleville is still a small town, small enough, at least, that anyone who truly cared could quickly learn whether what Higgins wrote about Wampler was true. Also, most people are smart enough to look at who’s *133doing the squawking before they draw any conclusions about the person being squawked about. That’s part of the beauty of small-town life.
Cooper & Elliot, Charles H. Cooper, Jr., Rex H. Elliot and Aaron D. Epstein, for appellant.
McGrath & Breitfeller, L.L.P., and Thomas R. McGrath; and James K. Hill, for appellee.
But this case has implications beyond the corner of Scioto and West Main. Thus, I dissent and reiterate my statements in Vail v. Plain Dealer Publishing Co. (1995), 72 Ohio St.3d 279, 285-287, 649 N.E.2d 182, 187-189 (Pfeifer, J., concurring in judgment only), that the Ohio Constitution does not create an additional, separate constitutional privilege for opinion. Instead we should look at whether the statements made are provably false or whether the statements can be reasonably interpreted as stating actual facts about an individual. Milkovich v. Lorain Journal Co. (1990), 497 U.S. 1, 19-20, 110 S.Ct. 2695, 2706, 111 L.Ed.2d 1, 18-19. In this case, I believe that there are enough statements within Higgins’s hyperbole that either are provable as false or could be interpreted as stating actual facts about Wampler that Wampler should have survived summary judgment.
In the end, Wampler may have suffered a few dollars worth of damages — or whatever the going rate is for an apology.